947 F.2d 950
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Irene O'Connell KRUSE, Plaintiff-Appellant,v.COURT OF APPEAL OF THE STATE OF CALIFORNIA FOR THE FIRSTAPPELLATE DISTRICT, William A. Newsom;  John T. Racanelli,in their individual and official capacities as members ofDivision One of the said Court of Appeal;  Superior Court ofthe State of California for the County of Sonoma;  WinslowChristian;  Bank of America National Trust & SavingsAssociations;  Leland Parachini, Steinberg Flinn, Matzger &Melnick;  David B. Flinn, Defendants-Appellees.Irene O'Connell KRUSE, Plaintiff,andFrederick Watson Appellant, v.COURT OF APPEAL OF THE STATE OF CALIFORNIA FOR THE FIRSTAPPELLATE DISTRICT, William A. Newsom;  John T. Racanelli,in their individual and official capacities as members ofDivision One of the said Court of Appeal;  Superior Court ofthe State of California for the County of Sonoma;  WinslowChristian;  Bank of America national Trust & SavingsAssociation;  Leland Parachini, Steinberg Flinn, Matzger &Melnick;  David B. Flinn, Defendants-Appellees.Irene O'Connell KRUSE, Plaintiff-Appellant,v.COURT OF APPEAL OF THE STATE OF CALIFORNIA FOR THE FIRSTAPPELLATE DISTRICT, William A. Newsom;  John T. Racanelli,in their individual and official capacities as members ofDivision One of the said Court of Appeal;  Superior Court ofthe State of California for the County of Sonoma;  WinslowChristian;  Bank of America National Trust & SavingsAssociation;  Leland Parachini, Steinberg Flinn, Matzger &Melnick;  David B. Flinn, Defendants-Appellees.
Nos. 90-16133, 90-15201 and 90-16444.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted Sept. 13, 1991.Decided Oct. 24, 1991.

Before GOODWIN, SCHROEDER and NOONAN, Circuit Judges.


1
MEMORANDUM*


2
The appellants' motion for leave to file a late Amended


3
Reply Brief is granted.


4
We affirm the judgment and the imposition of sanctions for


5
the reasons stated by the trial judge in her memorandum and


6
orders below.  Furthermore, we award double costs on appeal


7
pursuant to 28 U.S.C. § 1912


8
and Fed.R.App.P. 38.



*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3